                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  BOAZ PLEASANT-BEY,                              )
                                                  )
          Plaintiff,                              )
                                                  )        No. 2:17-cv-02502-TLP-tmp
  v.                                              )
                                                  )
  SHELBY COUNTY GOVERNMENT,                       )
  ROBERT MOORE, and GATEWOOD,                     )
                                                  )
          Defendants.                             )


        ORDER DENYING DEFENDANTS’ MOTION FOR JUDGMENT ON THE
                             PLEADINGS


        Plaintiff Boaz Pleasant-Bey, an inmate at the Trousdale Turner Correctional Center

(“TTCC”) in Hartsville, Tennessee, sued pro se under 42 U.S.C. § 1983. (ECF No. 1.) Chief

Jailer Robert Moore moved for judgment on the pleadings on Plaintiff’s individual capacity

claims against him, arguing that he is entitled to qualified immunity. (ECF No. 20.) Officer

Charles Gatewood later joined in Chief Moore’s motion. (ECF No. 33.) For the reasons below,

this Court DENIES Chief Jailer Robert Moore and Officer Charles Gatewood’s Motion for

judgment on the pleadings.

                                        BACKGROUND

        Plaintiff asserts that he is a Muslim and, as a Muslim, he wears a kufi or a turban. (ECF

No. 1 at PageID 2–3.) He alleges that a staff member at the Shelby County Jail told him that he

could not wear a kufi in the jail per Chief Moore’s instructions. (Id. at PageID 3.) And

Defendant Gatewood once “aggressively” grabbed at his kufi, forcing Plaintiff to remove it and

walk to his cell. (Id.)
         Plaintiff also claims that the Defendants “created and enforced unconstitutional

policies/customs that prohibit inmates from conducting religious services at the jail.” (Id. at

PageID 4.) He claims that Defendants forced him to eat non-halal foods and refused to hire a

qualified Sunni Muslim Imam to hold traditional Islamic sermons. (Id. at PageID 2–4.)

         Plaintiff alleges that these policies violated his rights under the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc(a)(1)(A)–(B), the Free Exercise

and Establishment Clause of the First Amendment, and the Equal Protection Clause of the

Fourteenth Amendment. (Id. at PageID 3–4.) He sues Defendants in their official and individual

capacities and seeks monetary damages and abolition of all contested policies. (Id. at PageID 5.)

         After screening the Complaint, the Court dismissed Plaintiff’s claims: (1) for denial of

religious services by failing to hire a full-time Imam, (2) for failure to provide halal food options,

and (3) those under RLUIPA. (ECF No. 9 at PageID 31–35.) The Court, however, allowed

Plaintiff’s claims to proceed against Shelby County, Chief Moore, and Officer Gatewood for

violating his First Amendment right to wear religious headgear. (Id.) Now, Chief Moore moves

for Judgment on the Pleadings on Plaintiff’s claims of individual liability, (ECF No. 20), and

Officer Gatewood joins in the Motion. (ECF No. 33.)

                                       LEGAL STANDARD

         Chief Moore and Officer Gatewood seek relief under Rule 12(c) of the Federal Rules of

Civil Procedure. “After the pleadings are closed—but early enough not to delay trial—a party

may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A court reviews a motion for

judgment on the pleadings under Rule 12(c) using the same standard as a motion to dismiss

under Rule 12(b)(6). Monroe Retail, Inc. v. RBS Citizens, N.A., 589 F.3d 274, 279 (6th Cir.

2009).



                                                  2
        A motion under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency of the

complaint’s allegations by arguing the allegations establish no claim for which relief can be

granted. To test the sufficiency of the complaint, the Court also looks to Rule 8. Under Federal

Rule of Civil Procedure 8(a)(2), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 566 U.S. 622, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see Engler v. Arnold,

862 F.3d 571, 575 (6th Cir. 2017). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Reilly v. Vadlamudi, 680 F.3d 617, 623 (6th Cir. 2013) (quoting

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009)).

        A court considering a motion to dismiss under Rule 12(b)(6) must “construe the

complaint in the light most favorable to the plaintiff, accept all allegations as true, and draw all

reasonable inferences in favor of the plaintiff.” DIRECTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007). A court need not accept as true all legal conclusions or unwarranted factual

inferences. Hananiya v. City of Memphis, 252 F. Supp. 2d. 607, 610 (W.D. Tenn. 2003) (citing

Lewis v. ACB Business Servs., Inc., 135 F.3d 389, 405 (6th Cir. 1998)). “Determining whether a

complaint states a plausible claim for relief [is] . . . a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

        In sum, “[t]o withstand a Rule 12(c) motion for judgment on the pleadings, ‘a complaint

must contain direct or inferential allegations respecting all the material elements under some

viable legal theory.” Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008) (quoting

Commercial Money Ctr., Inc., 508 F.3d 327, 336 (6th Cir. 2007)). Put another way, “[t]he

Court’s narrow inquiry on a motion to dismiss under Rule 12(b)(6) is based upon whether the



                                                   3
claimant is entitled to offer evidence to support the claims, not whether the plaintiff can

ultimately prove the facts alleged.” Time & Sec. Mgmt., Inc. v. Pittway Corp., 422 F. Supp. 2d

907, 910 (W.D. Tenn. 2006) (citations and internal quotation marks omitted).

                                            ANALYSIS

       Defendants Moore and Gatewood claim qualified immunity from suit because Plaintiff’s

right to wear a kufi was not clearly established. (ECF Nos. 20-1 at PageID 66–68; 33 at PageID

103–05.) Plaintiff, on the other hand, argues that his right to wear a kufi is clearly established,

absent a legitimate penological interest in restricting his ability to exercise his religion under the

First Amendment. (ECF No. 23 at PageID 75.)

I.     Qualified Immunity Doctrine

       The doctrine of qualified immunity protects municipal officials from individual liability

for performing discretionary functions, unless their conduct violates “clearly established

statutory or constitutional rights of which a reasonable person would have known.” Higgason v.

Stephens, 288 F.3d 868, 876 (6th Cir. 2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)) (internal quotation marks omitted). This ensures that public officials can discharge their

duties without fear of “potentially disabling threats of liability” for damages. Barnes v. Wright,

449 F.3d 709, 715 (6th Cir. 2006) (quoting Elder v. Holloway, 510 U.S. 510, 514 (1994))

(internal quotation marks omitted). The doctrine “‘gives ample room for mistaken judgments’

by protecting ‘all but the plainly incompetent or those who knowingly violate the law.’” Hunter

v. Bryant, 502 U.S. 229 (1991).

        To determine whether qualified immunity applies, a court must decide (1) “whether the

facts that a plaintiff has alleged or shown make out a violation of a constitutional right,” and (2)

“whether the right at issue was clearly established at the time of defendant’s alleged



                                                   4
misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (citing Saucier v. Katz, 533 U.S.

194, 201 (2001)). The Court may determine whether the right was clearly established before

determining whether Plaintiff alleges a violation of his constitutional rights. Id. at 242. Once a

defendant raises the qualified immunity defense, Plaintiff must invoke some authority showing

that “[t]he contours of the right [are] sufficiently clear that a reasonable official would

understand that what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640

(1987).

II.       Clearly Established Right

          In determining whether a right is clearly established, the Court looks to decisions of the

Supreme Court, then to decisions of the Sixth Circuit, and finally to other courts of appeal, and

asks whether these precedents placed the constitutional question at issue “beyond debate.”

Hearring v. Sliwowski, 712 F.3d 275, 280 (6th Cir. 2013) (citing Ashcroft v. al-Kidd, 563 U.S.

731, 739–40 (2011); Andrews v. Hickman Cty., Tenn., 700 F.3d 845, 853 (6th Cir. 2012)).

District court decisions do not constitute clearly established law. See Camreta v. Greene, 563

U.S. 692, 709 n.7 (2011) (“A decision of a federal district court judge is not binding precedent in

either a different judicial district, the same judicial district, or even upon the same judge in a

different case. . . . Otherwise said, district court decisions—unlike those from the courts of

appeals—do not necessarily settle constitutional standards or prevent repeated claims of

qualified immunity.”).

          Turning to Plaintiff’s claim, prison inmates do not lose their First Amendment right to

exercise their religion due to incarceration. Turner v. Safley, 482 U.S. 78 (1987). Plaintiff

alleges that he is a Muslim following the Sunnah of the Prophet Muhammad, who “always wore




                                                   5
a kufi when he left home.” (ECF No. 1 at PageID 2.) Plaintiff thus alleges that his religion

mandates that he follow this tradition. (ECF No. 1 at PageID 2–3.)

       But some level of restriction on prisoners’ exercise of their religious beliefs is part of

incarceration. Walker v. Mintzes, 771 F.2d 920, 929 (6th Cir. 1985). Courts therefore must

“balance the prisoners’ constitutionally protected interest in the free exercise of their religious

beliefs against the state’s legitimate interests in operating its prisons.” Hayes v. Tennessee, 424

F. App’x 546, 549 (6th Cir. 2011) (quoting Mintzes, 771 F.2d at 929.) Prison regulations

impinging on inmates’ constitutional rights are valid if they are “reasonably related to legitimate

penological interests.” Turner, 482 U.S. at 89–90.

III.   Legitimate Penological Interest

       Although the Sixth Circuit has not specifically addressed an inmate seeking to wear a

kufi, many other Circuits have held that restrictions on religious headgear (like a kufi) are valid

when the defendants state a legitimate penological interest in doing so. See, e.g., Portley-El v.

Zavaras, 188 F.3d 519 (10th Cir. 1999) (holding a religious headgear policy was valid

“[b]ecause such religious headgear may be used to conceal drugs, weapons, or other contraband,

and may spark internal violence among prisoners”); Freeman v. Arapaio, 125 F.3d 732, 736 (9th

Cir. 1997), overruled on other grounds by Shakur v. Schriro, 514 F.3d 878, 884–85 (9th Cir.

2008) (“[T]o establish a free exercise violation, [plaintiff] must show the defendants burdened

the practice of his religion, by preventing him from engaging in conduct mandated by his faith,

without any justification reasonably related to legitimate penological interests.”); Muhammad v.

Lynaugh, 966 F.2d 901, 903 (5th Cir. 1992) (“Allowing inmates to wear . . . religious articles . . .

conceivably could undermine the TDJC’s legitimate penological interests, primarily its

overriding concern for prison security.”); Young v. Lane, 922 F.2d 370, 374 (7th Cir. 1991)



                                                  6
(rejecting a challenge to a rule limiting religious headgear when the defendant stated a strong

interest in uniform dress regulations); Rogers v. Scurr, 676 F.2d 1211, 1216 (8th Cir. 1982)

(finding no constitutional violation by the limitation of religious garb where the defendants

asserted a need to safeguard institutional security); St. Claire v. Cuyler, 634 F.2d 109, 116 (3d

Cir. 1980) (upholding limitations on religious headgear for security reasons).

       Defendants’ contention that the right to wear a kufi is not clearly established ignores the

constitutional mandate that prison policies infringing on a prisoner’s right to exercise his religion

must be rationally related to legitimate penological interests. Id. at 78. And the cases

Defendants cite upholding prison restrictions on religious headgear are distinguishable from this

case—the defendants in those cases proffered a legitimate penological interest in each case when

the Court found that the prison officials did not violate the prisoner’s constitutional rights.

       For example, in Young v. Lane, 922 F.2d 370, 375–77 (7th Cir. 1991), the court upheld a

restriction on religious headgear when defendants cited security concerns and their interest in

uniform dress regulations. And in Benjamin v. Coughlin, 905 F.2d 571, 578–79 (2d Cir. 1990)

the court held that prison officials could properly ban Rastafarian crowns when those officials

cited the danger that the inmates could conceal and transport controlled substances or other

contraband in that headgear, threatening prison security. In Sanding Deer v. Carlson, 831 F.2d

1525, 1528 (9th Cir. 1987) the court found appropriate defendants’ no-headwear policy when

defendants noted cleanliness, security, and safety reasons underpinned the challenged policy.

Finally, in Butler-Bey v. Frey, 811 F.2d 449, 451 (8th Cir. 1987), the court upheld a prohibition

on wearing fezes where prison officials testified to concern that prisoners were smuggling

contraband, threatening institutional security.




                                                  7
       Defendant is correct that the right to wear a kufi is not clearly established when

defendants proffer a legitimate penological interest for that restriction. See id. But Defendants’

pleadings and motions here identify no legitimate penological interest underpinning the removal

of Plaintiff’s kufi. If Defendants have a legitimate penological interest in keeping Plaintiff from

wearing a kufi, they have yet to show what the interest is.

       At this stage of the proceeding, the Court must accept Plaintiff’s allegations as true.

DIRECTV, 487 F.3d at 476. In doing so, Plaintiff has stated a claim for violating his First

Amendment right to the free exercise of his religion absent a legitimate penological interest in

preventing him from wearing his kufi. (ECF No. 1 at PageID 3); see Boles v. Neet, 486 F.3d

1177, 1184 (10th Cir. 2007) (holding a prison warden has not established the defense of qualified

immunity where he identified no penological interest in support of the restriction) (emphasis

added). Without a legitimate penological interest in preventing Plaintiff from wearing his kufi,

Plaintiff states a claim for relief under 42 U.S.C. § 1983, and Chief Moore and Officer Gatewood

have no right to judgment on the pleadings based on qualified immunity.

                                         CONCLUSION

       For these reasons, Defendants’ Motion for Judgment on the Pleadings because of

qualified immunity is DENIED.

       SO ORDERED, this 31st day of October, 2019.
                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                 8
